Case 1:18-cr-00160-SEB-DML Document 156 Filed 06/11/20 Page 1 of 2 PageID #: 753




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA                    )
                                             )
                         Plaintiff,          ) CASE NUMBER: 1:18-cr-00160-SEB-DML-4
                                             )
                                             )
                 v.                          )
                                             )
 ROBERT FINCH                                )
                                             )
                         Defendant.          )


                      MOTION TO CONTINUE JUNE 30, 2020 GUILTY PLEA
                               AND SENTENCING HEARING

        Comes now the Defendant, by counsel, Joshua Moudy, and files his Motion to Continue

 the June 30, 2020 Guilty Plea and Sentencing hearing. In support of this motion, the Defendant

 would state:

    1. A hearing in this matter is currently set for June 30, 2020 at 2:00 p.m.

    2. After considering this Court’s offer to continue the hearing or to change locations,

        Defendant has opted to continue, as none of the available locations would allow his wife

        to attend the hearing.

    3. Counsel for the Defendant has conferred with counsel for the Government who does not

        object to this motion.

    4. The Government has advised they will be unavailable August 23, 2020 through September

        19, 2020.

    5. This motion is made for purposes of judicial economy and not undue delay.

        Wherefore, Defendant, by Counsel, respectfully requests that the June 30, 2020 hearing be

    continued.
Case 1:18-cr-00160-SEB-DML Document 156 Filed 06/11/20 Page 2 of 2 PageID #: 754




                                                Respectfully submitted,


                                                /s/ Joshua Moudy
                                                Joshua Moudy, #26513-49
                                                Kammen & Moudy
                                                135 N. Pennsylvania Street, Suite 1175
                                                Indianapolis, Indiana 46204
                                                Telephone: (317) 236-0400
                                                Facsimile: (317) 638-7976




                                        Certificate of Service

        I hereby certify that on June 11, 2020, the foregoing was filed electronically. Notice of

 this filing will be sent to the following parties by operation of the Court’s electronic filing system.

 Parties may access this filing through the Court’s system.



 Matthew Rinka
 United States Attorney’s Office
 Matthew.rinka@usdoj.gov


                                                        _/s/ Joshua Moudy___
                                                        Joshua Moudy
                                                        Attorney for Defendant Robert Finch
